DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 10/3/22.  Claims 1-19 and 21 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	 Non-statutory obviousness double Patenting rejection of Claims 1,11 and 16   over claims 5,14 and 17 respectively of US Patent 10,372,410 B2 is held in abeyance until claims are indicated allowable.
Response to Arguments
 	Applicant's arguments filed 10/3/22 with respect to claims rejection under 35 USC 102 and 103 have been considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7,11,14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al .(US Patent Application Publication 2015/0220264 A1, hereinafter “Lewis”) and further in view of  Blinnikka et al.(US Patent Application Publication 2009/0049385 A1, hereinafter “Blinnikka”)

 	As to claim 1, Lewis teaches a computer-implemented method comprising:       
  	providing, by a computing system, a content feed for presentation on a screen of a computing device associated with a user, wherein the content feed includes at least one content item; (Lewis par [0015] teaches scrollable document containing  a stream of content)
 	determining, by the computing system, a selection of a button to play the at least one content item; determining, by the computing system, that the at least one content item is no longer visible on the screen based at least in part on a gesture to scroll the content feed; and in response to a determination that the at least one content item is no longer visible on the screen, providing, by the computing system, a pop out player for presentation on the screen, wherein the pop out player includes a plurality of buttons to manage playback of the at least one content item.(Lewis par [0015] teaches a persistent media player that enables presentation of a media item after the user scrolls past that media item’s location in scrollable document . The persistent media player  enables users to continue to scroll to other portions of the scrollable document while the media item continues to play. Lewis par [0044] teaches menu options related to the media item currently playing back may also be shown such as play, pause, stop, fast forwarding, rewind, etc. Lewis par [0047] teaches persistent media player may be presented in a semi-transparent format)  	
 	Lewis teaches providing, by the computing system, a pop out player for presentation on the screen but fails to expressly teach in response to a determination that the at least one content item is no longer visible on the screen, providing, by the computing system, a pop out player for presentation on the screen.
 	However, Blinnikka teaches in response to a determination that the at least one content item is no longer visible on the screen, providing, by the computing system, a pop out player for presentation on the screen.(Blinnikka par [0037] teaches when the position and status of the visual media player indicate that it is playing and a portion of the visual media element has scrolled out of view, the persistent or floating visual media player modifies the web page so that the visual media element is taken out of the normal page flow and is dynamically overlaid on the web page for continual viewing) 	
 	Lewis and Blinnikka are analogous art directed media playback and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the radial progress indicator as taught by Lewis and Blinnikka according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to  dynamically position visual media information relative to other content included in the web page in response to user action.(Blinnikka par [0008])
 	As to claim 4, Lewis and Blinnikka teach the computer-implemented method of claim 1, wherein the at least one content item is associated with an album of content, and wherein the pop out player provides an option to access other content items included in the album of content. (Lewis par [0044] teaches information corresponding to the media item currently playing back in the persistent media player may be shown and menu options related to the media item currently playing back may also be shown such as play, pause, stop, fast forwarding, rewind, etc.) 	As to claim 5, Lewis and Blinnikka teach the computer-implemented method of claim 1, wherein presentation of the pop out player ceases when the at least one content item reappears on the screen.(Lewis par [0040] teaches when the user scrolls such that this element is sufficiently within the viewing area the media item can return to being rendered in this embedded position instead of the modified position) 	As to claim 6, Lewis and Blinnikka teach the computer-implemented method of claim 1, further comprising: determining, by the computing system, a second gesture to scroll the content feed; and providing, by the computing system, the at least one content item for display in response to the second gesture.(Lewis par [0034] teaches receiving input to scroll to the second portion of the scrollable document) 	As to claim 7, Lewis and Blinnikka teach the computer-implemented method of claim 6, further comprising: removing, by the computing system, the pop out player in response to provision of the at least one content item for display in response to the second gesture. (Lewis par [0040] teaches when the user scrolls such that this element is sufficiently within the viewing area the media item can return to being rendered in this embedded position instead of the modified position) 
 	Claims 11 and 14-15 merely recite a system to perform the method of claims 1 and 4-5 respectively. Accordingly, Lewis and Blinnikka teach every limitation of claims 11 and 14-15 as indicates in the above rejection of claims 1 and 4-5 respectively. 
 	Claims 16 and 19  merely recite a non-transitory computer readable medium including instructions when executed by at least one processor , perform the method of claims 1 and 4 respectively. Accordingly, Lewis and Blinnikka teach every limitation of claims 16 and 19  as indicates in the above rejection of claims 1 and 4  respectively. 

 	As to claim 21, Lewis and Blinnikka teach the method of claim 1, wherein the pop out player is draggable to a selected position on the screen to cause disappearance of the pop out player. (Lewis par [0046] teaches the persistent media player  also be moved (e.g., dragged) within the UI to suite  the user’s preferences. The user may tap on the persistent media player to return to the scrollable document to the position where the media item is located. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute one known element  for another (substitute a drag with a tap) to achieve the claimed invention with predictable result. One would have been motivated to make such substitution to suite user’s preferences (Lewis par [0046]))
Claims 2, 12 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Blinnikka  and further in view of Vinna et al.(US Patent Application Publication 2015/0205511 A1, hereinafter “Vinna”)
 	As to claim 2, Lewis and Blinnikka teach the computer-implemented method of claim 1, wherein the pop out player includes a radial progress indicator, and wherein the radial progress indicator provides information associated with playback of the at least one content item.(Lewis par [0044] teaches information corresponding to the media item currently playing back in the persistent media player may be shown)
 	Lewis and Blinnikka teach do not teach a radial progress indicator.
 	However, Vinna teaches a radial progress indicator. (Vinna par [0058] teaches initiating playback of the media object and displaying the circular progress bar and radially filing the width of the circular progress bar to graphically depict a playback progress of the media object)
 	Lewis, Blinnikka and Vinna are analogous art directed media playback and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Lewis, Blinnikka and Vinna according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide user with a new and inventive graphical user interface techniques for controlling the playback of media. (Vinna par [0004]) 	

	As to claims 12 and 17, see the above rejection of claim 2.
Claims 3 , 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Blinnikka, Vinna and further in view of Asano et al.(US Patent Application Publication 2014/0040740 A1, hereinafter “Asano”) 	As to claim 3, Lewis, Blinnikka and Vinna teach the computer-implemented method of claim 2 but fail to teach wherein the radial progress indicator appears within a rotating playback shape that represents cover art associated with the at least one content item.
 	However, Asano teaches a rotating playback shape that represents cover art associated with the at least one content item.(Asano par [0155] teaches the cover art may be arranged in a position rotated by a random angle)
 	Lewis, Blinnikka  Vinna and Asano are analogous art directed media playback and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the radial progress indicator as taught by Lewis, Blinnikka  Vinna with a rotating playback shape that represents cover art associated with the at least one content item of Asano according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to  enhance the display of the progress indicator.

	As to claim 13 and 18, see the above rejection of claim 3.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Blinnikka and further in view of Ramachandran .( US Patent 9,569,097 B2 , hereinafter “Ramachandran ”)
 	As to claim 8, Lewis and Blinnikka teach the computer-implemented method of claim 1 but fail to teach  further comprising: determining, by the computing system, a gesture in relation to the at least one content item; and providing, by the computing system, a full screen version of the at least one content item in response to the gesture in relation to the at least one content item.
 	However, Ramachandran teaches determining, by the computing system, a gesture in relation to the at least one content item; and providing, by the computing system, a full screen version of the at least one content item in response to the gesture in relation to the at least one content item.( Ramachandran Fig.6 and col 6, lines 1-15 teaches displaying of the content in full screen mode in response to a double tap )
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis , Blinnikka and Ramachandran to arrive at the claimed invention. One would have been motivated to make such combination to maximize the user experience and allow the user to efficiently consume content.( Ramachandran col 1, lines 33-35)
 	As to claim 9, Lewis, Blinnikka and Ramachandran teach the computer-implemented method of claim 8, further comprising: but fail to expressly teach determining, by the computing system, a gesture to scroll the full screen version of the at least one content item; in response to the gesture to scroll the full screen version of the at least one content item, replacing, by the computing system, the full screen version of the at least one content item with the content feed.
	However, replacing, by the computing system, the full screen version of the at least one content item with the content feed in response to a scroll gesture is well known in the art and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis , Blinnikka and Ramachandran to utilize the replacing, by the computing system, the full screen version of the at least one content item with the content feed in response to a scroll gesture to maximize the user experience and allow the user to efficiently consume content.( Ramachandran col 1, lines 33-35)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Blinnikka,  Ramachandran and further in view of Na et al .( US Patent Application Publication 2016/0035323 A1, hereinafter “Na”)
 	As to claim 10, Lewis, Blinnikka and Ramachandran teach the computer-implemented method of claim 8 but fail to teach further comprising: in response to the gesture in relation to the at least one content item, transforming, by the computing system, a playback shape associated with the at least one content item to cover art associated with the at least one content item.
 	However, Na teaches in response to the gesture in relation to the at least one content item, transforming, by the computing system, a playback shape associated with the at least one content item to cover art associated with the at least one content item.(Na par [0086]-[0087] teaches detecting a continuous touch or drag on the home screen and sequentially displaying FIGS.505 along trajectory  of the drag. For example, the FIGS.505 can change into various shapes according to music information)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis, Blinnikka and Ramachandran with the teachings of Na to arrive at the claimed invention. One would have been motivated to make such combination to  provide emotional and wide music play experience.(Na par [0147])
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175